Staley, Jr., J., dissents and votes to affirm in the following memorandum. Staley, Jr., J. (dissenting).
I would affirm upon the decision of Special Term. In Matter of Brennan v Power (307 NY 818), it was held that a petition which names a committee on vacancies is not rendered invalid because of the disqualification of one of the members. (Cf. Matter of Dietrich v Northrop, 82 Misc 2d 941.) In Matter of Santocci v Power (14 NY2d 764), it was held that where a majority of the committee to fill vacancies were qualified, the designating petition was not defective. Under the circumstances here, there was no majority of the committee to fill vacancies qualified to act, and the petition was, therefore, fatally defective. (Matter of Wexler v Power, 306 NY 553; Election Law, § 6-148, subd 2.)